Citation Nr: 1733860	
Decision Date: 08/18/17    Archive Date: 08/23/17

DOCKET NO.  13-28 589	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES


1.  Whether the termination of VA pension benefits beginning January 1, 2009 due to an increase in countable income from Social Security benefits was valid, to include whether the reduction of VA pension benefits beginning December 1, 2008, due to an increase in countable income from Social Security benefits was valid. 

2.  Whether the $20,674.17 overpayment, created by the retroactive reduction and termination of VA pension benefits beginning December 2008 through August 2010, was valid.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Harper, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to May 1969 in the United States Army. 

This appeal to the Board of Veterans' Appeals (Board) is from a September 2010 decision of a Department of Veterans Affairs (VA) Regional Office (RO), which reduced his pension benefits retroactively effective December 1, 2008 and terminated VA pension benefits effective January 1, 2009.  The Veteran subsequently perfected an appeal disagreeing with the validity of the decision to reduce and terminate his pension benefits and with the computation of overpayment due to the retroactive reduction and termination.  

In his December 2011 substantive appeal, the Veteran requested a hearing at the RO before a Veterans Law Judge of the Board, also often and more commonly referred to as a Travel Board hearing.  The hearing was scheduled for February 15, 2017, but he failed to appear.  He has not provided good cause for his absence or requested to reschedule his hearing; therefore, his hearing request is deemed withdrawn.  
38 C.F.R. § 20.704(d) (2016).

The Board acknowledges that multiple correspondences were returned to VA for incorrect addresses in between February 2016 and August 2016.  However, the RO discovered a new address and all correspondence, including the multiple notices of hearing, were sent to this address.  None of the mail sent to the newly acquired address has been returned to the Board as undeliverable, and no forwarding notice has been received.  There is a presumption of regularity with regard to administrative processes, and thus, it will be presumed that the Veteran received proper notice of the Travel Board hearing and failed to appear without good cause.  See generally Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994) (VA may presume regularity of the administrative process in the absence of clear evidence to the contrary).


FINDINGS OF FACT

1.  The Veteran began receiving nonservice-connected pension benefits on December 21, 2006.  His entitlement rate was computed as a veteran with no income.

2.  The Veteran was provided with correspondence informing him that he was required to report any additional income from any source and that an overpayment would likely result from failure to report the income with the May 2007 rating decision, which granted his application for VA pension benefits.

3.  The calculation of the Veteran's countable income for December 1, 2008, was correctly adjusted based upon a monthly increase in income from a benefit award from the Social Security Administration (SSA).

4.  The calculation of the Veteran's countable income for January 1, 2009, was correctly adjusted based upon increased income from a benefit award from the Social Security Administration (SSA).

5.  The Veteran's failure to promptly and correctly report the receipt of Social Security income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income, validly created an overpayment of benefits in the amount of $20,674.17.


CONCLUSIONS OF LAW

1.  The reduction of the VA pension benefits for December 1, 2008, due to additional undisclosed countable income was valid.  38 U.S.C.A. §§ 501, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2016).

2.  The termination of the VA pension benefits beginning January 1, 2009, due to additional undisclosed countable income was valid.  38 U.S.C.A. §§ 501, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3, 3.23, 3.271, 3.272, 3.274 (2016).

3.  The overpayment of pension benefits in the amount of $20,674.17, was validly created for the period of December 1, 2008 to August 31, 2010.  38 U.S.C.A. §§ 1521, 5107, 5112 (West 2014); 38 C.F.R. §§ 1.911, 3.500 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The facts of this case are not in dispute; resolution of the claim is wholly dependent on interpretation of the applicable laws and regulations used in determining countable income for nonservice-connected pension benefits.  Accordingly, VA's duties to notify and assist are inapplicable.  See Smith v. Gober, 14 Vet. App. 227, 231-232 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 821 (2002).  See also 38 C.F.R. § 3.159(b)(3)(ii) (VCAA notice not required when, as a matter of law, entitlement to the benefit claimed cannot be established); 38 C.F.R. 
§ 3.159(d)(3) (VA will refrain from or discontinue assistance with regard to a claim requesting a benefit to which the claimant is not entitled as a matter of law).  Additionally, the VCAA is not applicable to cases involving indebtedness due to overpayment of benefits.  See Barger v. Principi, 16 Vet. App. 132, 138 (2002); Lueras v. Principi, 18 Vet. App. 435, 437-39 (2004).  

The Board notes that all due process concerns regarding the overpayment claim have been accomplished.  The Veteran has had the opportunity to present evidence and argument is support of his claim, and has done so to include statements in a March 2011 notice of disagreement and October 2013 substantive appeal, and a statement submitted by his accredited representative in June 2017.  The Veteran has been afforded opportunities to present information and evidence in support of his challenges to the reduction and termination of VA pension benefits and to the validity of the overpayment of pension benefits.  

II.  Pertinent Laws and Regulations Regarding VA Pension Benefits

Nonservice-connected improved pension is available to a Veteran of a period of war who meets statutorily-defined service, net worth, and annual income requirements; and who is permanently and totally disabled from nonservice-connected disability not the result of willful misconduct, or who is 65 years of age or older.  38 U.S.C.A. §§ 1501-1503, 1513, 1521, 1522 (West 2014); 38 C.F.R. §§ 3.3(a)(3), 3.23 (2016).  The purpose of VA pension benefits is to provide a subsistence income for Veterans of a period of war who are totally disabled and who are otherwise unable to maintain a basic, minimal income level.  Recipients are required to report any changes in income and number or status of their dependents in a timely fashion.  38 U.S.C.A. §§ 1521, 1522.

The Veteran's countable annual income must not exceed the specified maximum annual pension rate (MAPR), as increased periodically and reported in the Federal Register.  38 U.S.C.A. § 1521; 38 C.F.R. § 3.3.  The MAPR is published in Appendix B of VA's Adjudication Manual M21-1, and is given the same force and effect as if published in VA regulations.  38 C.F.R. § 3.21.  The pension payment will be reduced by the amount of countable income, less deductible expenses. 

In determining annual income for pension purposes, all payments of any kind or from any source, which is received by anyone in the recipient's household, are generally counted as income during the 12-month annualization period in which received.  Only those amounts that are listed in 38 C.F.R. § 3.272 may be excluded from countable income for determining entitlement to improved pension.  
38 U.S.C.A. § 1503; 38 C.F.R. §§ 3.271, 3.272. 

Civilian compensation for injury or death, i.e., disability benefits, paid by the Social Security Administration (SSA) are specifically included as countable income.  
38 C.F.R. § 3.271(g).  Retirement income from SSA is also included as countable income because it is not specifically excluded under 38 C.F.R. § 3.27.

Unreimbursed medical expenses in excess of five percent of the minimum MAPR, or for a Veteran with no dependents, may be excluded from the Veteran's income for the same 12-month annualization period, to the extent they were paid by him; these include health insurance premiums such as Medicare.  38 C.F.R. § 3.272(g).

When there is an approximate balance of positive and negative evidence regarding any material issue, the benefit of the doubt shall be given to the claimant. 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54 (1990).

An overpayment is created when a beneficiary receives benefit payments in excess of the amount due or the amount to which such beneficiary is entitled.  38 U.S.C.A. § 5302; 38 C.F.R. § 1.962.  To establish improper creation of an overpayment, i.e., an invalid debt, the evidence must show that (1) the Veteran was legally entitled to the VA compensation benefits at issue; or, (2) the erroneous payment of excess benefits was due solely to VA administrative error or error in judgment.  The terms "administrative error" and "error in judgment" include all administrative decisions of entitlement, whether based on a mistake of fact or mistake of law.  The beneficiary will be liable for the overpayment, however, if the error was caused in whole or in part by any action or failure to act by the beneficiary, or by another person with the beneficiary's knowledge.  In other words, sole error by VA means that the Veteran did not have knowledge of, and should not have been aware of, the erroneous award or receipt of benefits; and that neither the Veteran's actions, nor his failure to act, contributed to the erroneous payment of benefits.  See 38 U.S.C.A. 
§ 5112(b)(9) & (b)(10); see also Jordan v. Brown, 10 Vet. App. 171, 174-75 (1997); 38 C.F.R. § 3.500(b); VAOPGCPREC 6-97 (January 28, 1997); VAOPGCPREC 11-92 (May 14, 1992); VAOPGCPREC 2-90 (March 20, 1990).

A debtor may dispute the amount or existence of a debt, either separately from a request for waiver or at the same time.  See 38 C.F.R. § 1.911(c)(1); see also VAOPGCPREC 6-98 (April 24, 1998).  Further, the propriety and amount of the overpayment at issue is integral to a waiver determination; thus, the lawfulness of the debt must be determined before the waiver application is adjudicated.  
Schaper v. Derwinski, 1 Vet. App. 430, 434-35 (1991); VAOPGCPREC 6-98.

III.  Analysis 

Here, in a May 2007 rating decision, the RO granted the Veteran entitlement to pension benefits retroactively, effective December 21, 2006.  The Veteran reported in the application for pension benefits that he had no dependents and no income from any source.

Concerning his pension benefits, in a May 2010 letter, the RO advised him that it had received information from SSA that may affect his pension award, and proposed reduction and termination of VA pension benefits.  Specifically, SSA had reported that he began receiving monthly benefits of $975.00 per month beginning October 1, 2008 and $1,031.00 per month beginning December 1, 2008.  Based on that information, the RO proposed to reduce his benefits from $975.00 to $10.83 beginning December 1, 2008 and to terminate his VA pension payments beginning January 1, 2009.  

In the September 2010 determination here on appeal, the RO reduced his VA pension to $10.83 for December 2008 and terminated his pension award retroactively, effective January 1, 2009.  From that date, his known countable annual income consisted of income from SSA benefits of $12,372.00.

Notably, as of December 1, 2008, the MAPR for a Veteran with no dependents was $11,830.00.  As of December 1, 2009, the MAPR for a Veteran with no dependents was also $11,830.00.  This MAPR continued until it was changed effective December 1, 2012.  See 38 C.F.R. § 3.23(a)(2).  The MAPR is published in Appendix B of VA Manual M21-1, Part I, and is to be given the same force and effect as if published in VA regulations.  38 C.F.R. §§ 3.21, 3.23.  Thus, his computed countable annual income of $12,372.00 exceeded the MAPR for a single Veteran during the applicable time period.
Income from SSA is not specifically excluded under 38 C.F.R. § 3.272.  Therefore, when the RO learned of the monthly SSA benefit payments made to the Veteran beginning October 1 2008, it accurately included that additional SSA payment as countable income.  As a result, the RO correctly computed his countable annualized income from December 1, 2008 to August 31, 2010.  

The Veteran is allowed certain deductible expenses when calculating his annual income; however, the Veteran did not provide any evidence, such as a statement from SSA or a list of itemized expenses, to support considering such deductions, if any are taken.  The Veteran, in the March 2011 notice of disagreement, reported that he only received $850.00 per month.  This statement is assigned low probative weight because, even if that statement is accurate, the reason for the deduction by SSA is unknown, and the Board cannot determine if it is an allowed or disallowed deduction. 

As VA is required by law to adjust pension payments whenever a Veteran's income changes, the adjustment in his pension payment because of the increase in his Social Security income was appropriate as a matter of law.  

Therefore, the Board finds that his countable annual income from December 1, 2008 to August 31, 2010, exceeded the pertinent MAPR for the award of VA pension for a veteran without dependents.  As his income exceeded the statutory limits, he is not legally entitled to payment of VA pension benefits.  Thus, his claim must be denied.  Sabonis v. Brown, 6 Vet. App. 426 (1994).

Turning to the issue of the validity of the debt created by the retroactive reduction and termination of VA pension benefits, it is undisputed that the Veteran failed to report he was in receipt of Social Security income.  The Veteran was informed by a May 2007 rating decision of his obligation to report any changes in income and that changes in income may affect his eligibility for pension benefits.  The Veteran knew he was receiving additional income from SSA; yet, he failed to report that additional income as required.  In addition, the Veteran, in the March 2011 notice of disagreement, confirmed he was receiving monthly in SSA benefits.  Although the Veteran contends that he only received $850.00 per month from SSA, he did not send in any documentation to support this contention, despite VA requesting this information by letter dated May 2010.  The duty to assist is not a one way street. See Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  As the Veteran has failed to provide any documentation showing a different monthly award amount than what SSA reported to VA, VA must presume the amount reported by SSA is accurate.  

In view of the foregoing, the Board finds that the overpayment was validly created by the Veteran's failure to promptly and correctly report the receipt of Social Security income, despite having been advised to fully disclose all sources of countable income to VA and that an overpayment would likely result from failure to report the income.

Of note, the Board acknowledges that the Veteran has not asserted or requested a waiver of the overpayment, and such a request has not been considered by the RO.  It is not in appellate status.    

In summary, the RO correctly reduced and terminated the Veteran's VA nonservice-connected pension benefits based on an increase of countable income from SSA benefits.  This retroactive reduction and termination validly created an overpayment of VA pension benefits to which he was not entitled.  

ORDER

The reduction of VA pension benefits beginning December 1, 2008, is valid. 

The termination of VA pension benefits beginning January 1, 2009, is valid.

The overpayment created by the retroactive reduction and termination of VA pension benefits was validly created. 

 
____________________________________________
S. B. MAYS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


